Citation Nr: 1219622	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  09-14 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for right inguinal hernia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1960 to October 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO).  In that rating decision, the RO granted an award of service connection for right inguinal hernia and assigned a noncompensable rating, effective from July 31, 2006.  The Veteran was afforded a VA examination, and the RO reconsidered the assigned initial rating in a February 2008 rating decision.  In that rating decision, the RO increased the assigned disability rating to 10 percent, effective from July 31, 2006.  The Veteran initiated an appeal as to the assigned rating. 

On his March 2009 substantive appeal, VA Form 9, the Veteran indicated his desire to testify before a member of the Board during a Travel Board hearing at the RO.  The Veteran was scheduled for a Travel Board hearing on January 2011, but he failed to report to the hearing and has provided no reason for his failure to show.  As such, the Veteran's failure to show is treated as if the hearing request was withdrawn.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2; see 38 C.F.R. § 19.9.  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114  (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The record shows that the Veteran underwent a VA digestive system examination in January 2008.  In the examination report, the VA examiner noted that he had reviewed the claims file, but the Veteran's medical records were unavailable, and he documented the Veteran's subjective complaints and medical history, and examined the Veteran.  The VA examiner noted that the Veteran had undergone three right inguinal hernia repairs, and the last surgical repair in July 2006 involved a mesh placement.  However, the VA examination report contains insufficient details for adjudication of the Veteran's disability under the appropriate rating criteria.  The VA examiner failed to indicate whether the Veteran's disability was manifested by recurrent hernia (small or large) or irremediable hernia that is not well supportable by a truss, or that is not readily reducible, or any other criteria associated with a higher disability rating under Diagnostic Code 7338 (inguinal hernia).  38 C.F.R. § 4.114, Diagnostic Code 7338.  

The Board finds that the January 2008 VA examination report is inadequate and/or incomplete; the Board has no discretion but to remand the matter in order to obtain a new medical examination.  See 38 C.F.R. § 4.2; see also 38 C.F.R. § 19.9.  

Prior to any examination, the RO/AMC should obtain any outstanding records of pertinent VA or private treatment identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek the Veteran's assistance in obtaining any outstanding VA and private pertinent medical treatment records. 

If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and indicating why such attempts were not fully successful. 

2.   Then the RO/AMC should then arrange for the Veteran to be examined by an appropriate physician to ascertain the current severity of his right inguinal hernia disability.   The claims folder must be reviewed by the examiner in connection with the examination.  All indicated studies must be performed, and all findings should be reported in detail.  

The VA examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  Specifically, the VA examiner must fully discuss the size of any identified right inguinal hernia, to include whether it is not well supported by truss or under ordinary conditions, not readily reducible, and/or postoperative recurrent as per 38 C.F.R. § 4.114, Diagnostic Code 7338.

The VA examiner should provide a rationale for any the opinions expressed in the examination report.  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC should re-adjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, the RO/AMC should furnish the Veteran and his representative with a supplemental statement of the case and afford the applicable time period during which the Veteran can respond.  Thereafter, the RO/AMC should return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


